YARRUT, Judge.
Defendant, Alcide J. Weysham, has appealed from a default judgment against him on a promissory note for $2000.00 he signed as co-maker with his co-Defendant, John B. Hagerty plus 5% interest from July 20,. 1961, 20% attorney’s fees and all court costs. Having failed to plead after obtaining a 15-day extension from the court, a default was entered against him, and Wey-sham filed a motion for a new trial, giving as reasons therefor:
“That a preliminary judgment was taken and confirmation of said judgment was taken against Alcide J. Wey-sham against his knowledge and without notification by the opposing counsel, although he was informed that the said Alcide J. Weyshapi would fulfill his obligation, but would like to have some effort made to collect the obligation against John B. Hagerty.”
The District Court refused a new trial and signed the judgment of confirmation.
The only basis of Weysham’s claim for a new trial is that he was not notified that Plaintiff’s counsel would enter the default after the expiration of the 15-day delay granted by the court. There is no claim that Plaintiff’s counsel agreed to notify Weysham before proceeding to enter the preliminary default; or that he was misled by Plaintiff’s counsel; nor that he had a valid special defense to urge, such as payment, forgery, failure or want of consideration. As a member of the Bar, Weysham-was fully cognizant of his legal rights in-the matter. There is nothing in the record to indicate that he was entitled to or wanted a new trial for any reason other than for time to induce his co-maker to pay the-note and release him therefrom.
*283Accordingly,, we can find no error either of law, fact or procedure committed by Plaintiff, his counsel, or the District Judge ■in rendering and confirming the default.
For the reasons herein assigned, the judgment appealed from is affirmed, Appellant-Weysham to pay costs in both courts.
Affirmed.